AO 2458 (Rev. 02/08/2019) Yudgme11t in_a Cr~min_al Pe_tty Case (Modified)                                                                       Page I of!



                                     UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After November I, 1987)
                                       V.

                       Feliciano Diaz-Sanchez                                           Case Number: 2:20-mj-8238

                                                                                        Martin G Molina
                                                                                        Defendant's Attorney


REGISTRATION NO. 90585408
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                            ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                    Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                           1

 D The defendant has been found not guilty on count(s)
                                                                                -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                    I                 .·,-· •. _."-.
                                                                                  \/                           I !

                                •    TIME SERVED                                  Ql                  -·· ·-·                 days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesday, January 28, 2020
                                                                              Date of Imposition of Sentence
                                        ..--------------
Received !'~1,(:
          ,
                 {<vf ,          ·l {~-'
                                            FILED
              DUSM
                                                       JAN 2 820Zb            HONJ)RABLE RUTH B~UDEZ MONTENEGRO
                                                                              UNI1ED STATES MAGISTRATE JUDGE

          '
                                         sou-f~~Rk.
                                         BY
                                                        it'.UISTRICT COURT
                                                . f'li\ . 1s1 u1c1 Of- CALIFORNIA
Clerk s Office Copy - - - "· .. . ~ -                                       LJEPuTv
                                                                                                                                     2:20-mj-8238
